Order filed, July 18, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-12-00596-CR
                                     ____________

                              WILLIE BROOKS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                           On Appeal from the Crim Dist Ct 4
                                 Tarrant County, Texas
                            Trial Court Cause No. 1215599D


                                          ORDER

       The reporter’s record in this case was due July 10, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order, the Official Court Reporter of Criminal District Court Number 4, to
file the record in this appeal within 30 days of the date of this order.

                                        PER CURIAM